Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/22/2021, 03/23/2021, 04/29/2020, 04/02/2020 and 11/19/2019  and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
high-strength" in claims 1-18 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-9 and 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyata (JP2015180766) in view of Makiishi (JP2004149912A) and Aizawa (JP2013173976A).
As for claims 1-3 and 9, Miyata discloses a method for manufacturing high strength hot dip galvanized steel sheet (Title) comprising the steps of:
A first heating at 700-900 C in an atmosphere where H2 concentration is 3-25% volu% and the dew point is -40C to -10 C for 20-600 s (Claim 4 and paragraph [0055]), the steel sheet has broad range compositions overlapping instant claimed chemical compositions as illustrated in Table 1 below.

A re-pickling strep of re-pickling the surface of the steel sheet with a non-oxidizing acid after the pickling step (Claim 7), hence it supports instant claimed second pickling process 
An annealing treatment (paragraph [0068]) which supports instant claimed second heating process
And a hot dip galvanizing treatment (paragraph [0068]) following the annealing treatment.
Table 1
Element
Applicant
(weight %)
Miyata et al.
(weight %)
Overlap
(weight %)
C
0.04-0.5
0.04-0.5
0.04-0.5
Si
0.8-2
<=1
0.8-1
Mn
1-4
2-3.8
2-3.8
P
<=0.1
<=0.01
<=0.01
                  S
<=0.01
<=0.01
<=0.01
                 Al
<=0.1
<=0.1
<=0.1
                  N
<=0.01
<=0.01
<=0.01
Nb (Claim 2)
0.01-0.1
0.01-0.1
0.01-0.1
Ni (Claim 3,9)
<=0.5
<=0.5
<=0.5


Miyata differs from instant claim 1 such that it does not expressly disclose instant claim 1 required (1) “rinsing the pickled steel sheet in water” for each first and second pickling process; and (2) the second heating process at 700-900 oC in H2 concentration 0.05-30 vol% and a dew point of 0 oC or lower for 20-300 s.
Regarding (1), Aizawa discloses a method for manufacturing a cold rolled steel sheet which solves the problem of yellowing by performing pickling, re-pickling, rinsing and drying wherein between the pickling and the re-pickling and between the re-pickling and the rinsing water is sprayed to the steel sheet surface.  Figure 3 illustrates water spray device 6 is placed between pickling tank 2 and re-pickling tank 3 and water spray device 7 is placed between re-pickling tank 3a and rinse tank 4a.  Hence, Aizawa suggests instant claim 1 required “rinsing the pickled steel sheet in water” for each first and second pickling process”.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply rinsing the pickled steel sheet in water in both pickling and re-pickling steps as disclosed by Aizawa, in the process of Miyata for keeping the surface of the steel sheet wet resulting in excellent appearance quality and chemical treatment.
Regarding (2), Makiishi discloses a similar process of manufacturing a cold rolled steel sheet in which after pickling treatment , a pre-plating pre-annealing treatment was performed at 750 C for 40 seconds in a mixed gas atmosphere having a dew point -40 C and 7% by volume H2-93% by volume N2. (Page 9 lines 347-353) before hot dip galvanizing treatment.  That is, Makiishi discloses instant claimed second heating process.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply second heating process at 750 C for 40 seconds in a mixed gas atmosphere having a dew point -40 C and 7% by volume H2 as disclosed by Makiishi, in the process of Miyata in view of Aizawa for improving plating properties without causing bare spots.
As for claims 6, 13-15, Miyata discloses the oxidizing acidic solution in the first pickling step contains nitric acid (HNO3) and hydrochloric acid (HCl) which supports instant claimed (ii). (Claim 6) 
As for claims 7, 16-18, Miyata discloses non-oxidizing acid in the re-pickling step includes hydrochloric acid, dilute sulfuric acid, phosphoric acid. (paragraph [0067])
As for claim 8, Miyata discloses an alloying treatment is performed after hot dip galvanizing. (paragraph [0068] lines 606-607)
Allowable Subject Matter
Claims 4-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
No prior art can be found to disclose instant claimed oxidizing and reducing process including temperature and atmospheric ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733